Citation Nr: 1329909	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a nasal disorder, to include chronic rhinitis, with Eustachian tube dysfunction, to include secondary to a healed fractured bridge of the nasal bone.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964.  He had additional service with the National Guard and Reserve.  He retired from the Reserve in March 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously remanded in November 2011. 

The Veteran was afforded a Travel Board Hearing in May 2011.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea, to include secondary to a healed fracture of the nasal bone has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for tinnitus due to exposure to high noise levels in service, to include during Reserve duty.  He also claims entitlement to service connection for a nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction, to include as secondary to healed fractured bridge of a nasal bone.

In November 2011 the Board remanded these issues for further development, to include development to ascertain the dates of active and inactive service with the National Guard and Reserve, as well as to obtain a VA examination regarding chronic rhinitis.

Records identifying periods of active duty for training or inactive duty for training are necessary in order for the appellant to achieve "Veteran" status for the disabilities he alleges were incurred during service in the National Guard or Reserve and be eligible for service connection for a disability claimed during his inactive service.  The record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty; or that he was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

As the Veteran's representative has indicated, the development performed on remand is not adequate, and another remand is required.  The United States Army Reserve Command response to a records request indicated that the Transition Center, Headquarters, U.S. Army Garrison, Military Personnel Division should be contacted for further development.  Follow-up with such recommended resource for records was not, however, pursued.  In addition, a PIES response for verification of dates of service, indicated that such request should be resubmitted under the Army tab (as it was then under the Navy tab).  Again, there is no evidence of follow-up to such instruction.  As such, the development requested has not been adequately completed, and remand to follow-up on the records and verification of dates as suggested by the responses received should be completed.  

In the event that additional records are associated with the claims folder, a VA addendum opinion based on claims folder review should be obtained regarding the Veteran's claimed nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction.  Private treatment records of October 2007 show a diagnosis of chronic rhinitis with Eustachian tube dysfunction.  As emphasized by the Veteran's representative, any nasal disability during the pendency of the appeal should be addressed, and opinion assessed.  

In December 2011 the Veteran was afforded a VA examination, and an addendum opinion following claims folder review was obtained.  The examiner indicated that service treatment records failed to document rhinitis and or Eustachian tube dysfunction during service.  In addition, the examiner opined that it was less likely than not that the rhinitis with Eustachian tube dysfunction was caused by, related to, or aggravated by the history of nasal fracture and current deviated nasal septum.  The examiner reasoned that current medical literature simply would not support causation in this instance.  The Veteran's representative has requested clarification regarding in part whether the deviated nasal septum, which is currently diagnosed, is related to service, to include his nasal fracture.  

In addition, the Board observes that the Veteran has reported experiencing tinnitus, which he first noticed in 1999.  He reported experiencing noise exposure both as a Boatswain's Mate, and later in the Reserve as a non commissioned officer instructor, and during periods of training.  As emphasized by his representative, the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing indicates that his service as a Boatswain's Mate involved a "high" probability of noise exposure, such that the examiner should be informed of the Veteran's noise exposure in formulating an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm all of the Veteran's National Guard and/or Reserve service dates, to include each and every period of active duty for training and inactive duty for training.  Attempt to obtain all service treatment records for each confirmed period of service.  Efforts to secure this information must include contacting the Transition Center, Headquarters, U.S. Army Garrison, Military Personnel Division, and requesting a PIES verification of dates under the Army tab.  If the RO cannot locate such records, then specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA examination regarding the nature and etiology of his claimed tinnitus.  The examiner should review the Veteran's claims folder, to include a copy of this remand and access to Virtual VA.  The examiner is advised that the Veteran's service as a boatswain's mate while on active duty, and as an infantryman while in the reserve, involved a "high" probability of noise exposure.  The examiner should then render an opinion regarding the nature and etiology of the Veteran's tinnitus.  It should be indicated whether it is at least as likely as not that the Veteran's tinnitus is due to service.  A rationale should be provided for any opinion expressed.  

3.  An addendum opinion addressing the etiology of all diagnosed nasal disabilities, to include chronic rhinitis with Eustachian tube dysfunction or deviated nasal septum, should be obtained.  The examiner should be provided a copy of the claims folder, access to Virtual VA and a copy of this remand.  

The examiner is to render an opinion as to whether it is at least as likely as not that any nasal disability, to include chronic rhinitis with Eustachian tube dysfunction, or deviated nasal septum is related to service.  The examiner is advised that in this case, a nasal disability is a "current disability" if it is or was present at any time since November 2007.  A rationale for any opinion expressed should be provided.

4.  Then readjudicate the Veteran's claims of entitlement to service connection for tinnitus, and a nasal disorder to include rhinitis with Eustachian tube dysfunction.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


